Name: Commission Regulation (EEC) No 905/85 of 3 April 1985 amending Regulation (EEC) No 584/85 providing for the 1984/85 wine year, for the distillation of table wine referred to in Article 15 (1) of Regulation (EEC) No 337/79
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 97 26 Official Journal of the European Communities 4. 4. 85 COMMISSION REGULATION (EEC) No 905/85 of 3 April 1985 amending Regulation (EEC) No 584/85 providing for the 1984/85 wine year, for the distillation of table wine referred to in Article 15 (1 ) of Regulation (EEC) No 337/79 1 . In Article 2, '30 March 1985 is replaced by ' 15 April 1985'. 2 . In Article 5 :  in paragraph 1 , ' 15 April 1985' is replaced by '30 April 1985',  in paragraph 2, '30 April 1985' is replaced by ' 15 May 1985',  in paragraph 3 , '20 May 1985' is replaced by '5 June 1985'. 3 . In Article 6, ' 10 May 1985' is replaced by '25 May 1985'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 798/85 (2), and in particular Article 15 (9) thereof, Whereas Commission Regulation (EEC) No 584/85 (3) lays down that the distillation contracts and declara ­ tions in respect of the distillation of table wine referred to in Article 15 of Regulation (EEC) No 337/79 must, for the 1984/85 wine year, be submitted for approval to the competent intervention agency not later than 30 March 1985 ; whereas, following delays in certain Member States in the publication of the neces ­ sary legal provisions concerned, the period allowed should be extended so as to allow all producers to qualify under the scheme ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 584/85 is hereby amended as follows : 4. In Article 13 ( 1 ):  in the first subparagraph, '30 March 1985' is replaced by ' 15 April 1985',  in the second subparagraph, '20 May 1985' is replaced by '5 June 1985'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 April 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 54, 5 . 3 . 1979, p . 1 . 0 OJ No L 89, 29 . 3 . 1985, p . 1 . (3) OJ No L 67, 7. 3 . 1985, p . 19 .